DETAILED ACTION
                                                                                                                                                                                                Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “when a time period adding the negative pressure is longered…”, the claim should read “when a time period adding the negative pressure is lengthened.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the limitation "the bubbles in the implant" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘wherein an elasticity of the implant is set by a size of a bubble and a film thickness between the bubble in the implant. It is unclear what the applicant is trying to claim. The film thickness between the bubble and what other reference point isn’t clear in the claim language 
The Examiner would suggest amending the claim to read “wherein an elasticity of the implant is set by a size of a bubble in the implant and a film thickness between bubbles in the implant. 
Claims 4 and 13 recite “adding a hardener to the said silicone foam and mixing in a range of 20 wt.% to 80 wt.% with respect to a range of 20 wt.% to 80 wt.% of the said silicone foam. It is unclear what is being mixed in the range. The Examiner would suggest amending the claim to read “ and mixing in  a range of 20 wt.% to 80 wt.% of the hardener with respect to a range of 20 wt.% to 80 wt.% of the said silicone foam.  
Claim 10 the limitation "the bubbles in the implant" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites ‘wherein an elasticity of the implant is set by a size of a bubble and a film thickness between the bubble in the implant. It is unclear what the applicant is trying to claim. The film thickness between the bubble and what other reference point isn’t clear in the claim language 
The Examiner would suggest amending the claim to read “wherein an elasticity of the implant is set by a size of a bubble in the implant and a film thickness between bubbles in the implant. 
Claims 2-3, 5-12 and 14-18 are included in the rejection since they depend from independent claims 1 and 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims when the elasticity value of an implant is smaller than a preset value, the negative pressure time should be lengthened and when the elasticity value is greater than the negative pressure time should be shortened which is the same claim language in claim 10 from which claim 16 depends .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 1 recites moving up a depressurization start time for the implant having an elasticity value smaller than a preset reference elasticity value and delaying the depressurization start time for an implant having an elasticity value greater than a reference elasticity value.  Moving up a depressurization start time is the same as saying increasing the negative pressure time and delaying the depressurization start time is the same as saying decreasing the negative pressure time therefore claims 1 and 10 are claiming the same content. 
Claims 11-18 would also be objected to as being substantial duplicates of claims 2-9.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330) in view of Lee (KR 100961679B1).
As to claims 1, 9, 10 and 18, Carlisle et al. discloses a process for forming a breast prosthesis (see abstract). The process comprises providing a mold with an inner cavity that corresponds to the defective breast (see abstract, col. 3, lines 44-55), heating a mold to a temperature, injecting an uncured silicone into the mold and applying a vacuum (a pressurized condition) until the foam cures (see abstract); and removing the mold (see Example 1). 
Carlisle et al. fails to teach the elasticity of the implant is set by a size of a bubble and a film thickness between the bubble in the implant, adjusting the bubbles during the curing step, or where the curing step comprises moving up a depressurization start time if the elasticity value is smaller than the preset reference value or delaying the depressurization time if the elasticity value is greater than the preset reference value as required by claim 1 and 9 or lengthening a time period of negative pressure for an implant having a smaller elasticity than a preset and shortening a time for negative pressure if the elasticity is greater than the preset as required by claims 10 and 18.
Lee teaches processing parameters can be adjusted based on the hardness of the silicone used and the desired texture (softness) of the desired implant. Lee discloses the curing process controls the size of the bubbles (see Tech-Solution, first paragraph) and determines the properties of the material. Lee discloses using high or lower pressure depending upon the properties of the silicone and desired properties of the implant (see translation). Lee states the silicone solidification pressure has a shorter depressurization time if the desired characteristics of the implant are small and soft and if a larger and harder implant is desired the depressurization time is shorter (see Tech-Solution section of the translation). This shows the depressurization time is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the depressurization time or amount of time under negative pressure depending in order to optimize the desired properties of the implant, i.e. softness as taught by Lee et al. 
As to claims 5 and 14, Lee states the pressure can be 3.6778 – 7.356 torr, a temperature of 100-120C and a time of 5 minutes (see translation). 
As to claims 6-8 and 15-17, Lee teaches processing parameters can be adjusted based on the hardness of the silicone used and the desired texture (softness) of the desired implant. Lee discloses using high or lower pressure depending upon the properties of the silicone and desired properties of the implant (see translation). It would have been obvious to one having ordinary skill in the art to adjust the solidification parameters as taught by Lee in order to optimize the desired properties of the implant for the patient.  


Claim(s) 2, 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330) in view of Lee (KR 100961679B1) as applied to claims 1 and 10 above, further in view of Eaton et al. (US 7058439).
The teachings of Carlisle and Lee as applied to claims 1 and 10 are as stated above.
Carlisle fail to teach the mold is formed by acquiring a photograph of the part of the human body that is to be removed to form a modeling shape and creating the mold to have an inner space based on the modeled shape as required by claim 2. 
Eaton et al. discloses a process for forming a breast implant by filling a mold with a polymerizable foaming composition. Eaton et al. states the mold is formed by forming a computer model of the prosthesis by scanning the patient and creating a mold having the inner space based on the shape (photograph, see abstract, col. 6, lines 60-65, col. 8, lines 17-24 and lines 59-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Carlisle to include creating the mold by taking photographs of the area of the patient that has to be removed as taught by Eaton et al. One would have been motivated to do so since both are directed to using molding in order to form a breast prosthesis where Eaton et al. states using the process provides a custom fit and natural appearance for the patient. 
As to claim 3, Eaton et al. states rapid prototyping can be used in order to form the mold (see col. 5, line 67 – col. 6, line 6). 
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330)  in view of Lee (KR 100961679B1) as applied to claims 1 and 10 above.
The teachings of Carlisle and Lee as applied to claim 1 are as stated above. 
Carlisle discloses the composition can comprise a catalyst (see col. 3, line 12) but fails to teach the amount of hardener that is being used. 
The hardener (catalyst) determines the rate and degree at which the material is cured and is therefore a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hardener in the claimed range through routine experimentation in order to optimize the hardening of the silicone material to form the desired prosthesis.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued Lee failed to disclose the time period of depressurization, as shown in the rejection above Lee does discuss adjusting the length of depressurization time in order to optimize the product properties. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715